ON PETITION FOR REHEARING
DOWNEY, Judge.
By petition for rehearing and motion for clarification, appellee has suggested that the trial court has never passed upon the question of whether appellant had notice of the potential malpractice claim long before the end of the policy period when it received written notice from the complaining client. Since the main thrust of this appeal is directed toward notice received at the very end of the policy term, our opinion might be construed as leaving only the question of whether timely notification was given to appellee after the policy term had expired for factual determination on remand. We did not intend by said opinion to preclude appellee from proving that appellant had notice of the claim long before the November 19th written notice so as to fall within the provisions of paragraph 111(a) of the policy.
Perceiving the question involved in this case to be one of great public importance, we certify the following question to the Supreme Court of Florida:
As a matter of policy may the court require that “claims made” professional liability policies should be subjected to a reasonable additional period beyond the termination date of the policy for reporting claims that arise late in the contract term?
With the foregoing clarification, the petition for rehearing is denied.
BERANEK and HURLEY, JJ., concur.